Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicant on 07/17/20. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 11-20 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-10 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Method Claim 11 is directed to an abstract idea, as evidenced by claim limitations “receiving, qualification information required for either a team or a service in need; identifying at least one match between the qualification information and data in a database including data on jobs and skills; processing the qualification information; and generating a quote for the at least one match for the team or service based on the processed qualification information.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to managing recruitment of a team or a service for one or more human entities for a specific job or task involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 is/are recite substantially similar limitations to independent claim 11 and is/are rejected under 2A for similar reasons to claim 11 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A system comprising: a database including data on jobs and skills; a processor; and an application executed by the processor, the application configured to: A method for generating a quote for a team or service, the method comprising: via an online interface”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1 and 11 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-10 and 12-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 14 recite “estimating a next available start time for the team or service at least based on the processed qualification information.” As a result, Examiner asserts that dependent claims, such as dependent claims 2-10 and 12-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A system comprising: a database including data on jobs and skills; a processor; and an application executed by the processor, the application configured to: A method for generating a quote for a team or service, the method comprising: via an online interface” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0024]-[0025], [0049]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 is/are recite substantially similar limitations to independent claim 11 and is/are rejected under 2B for similar reasons to claim 11 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 11 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-10 and 12-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1 and 11. As a result, Examiner asserts that dependent claims, such as dependent claims 2-10 and 12-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0102704) Liu, and further in view of (US 20200279226) Carnicelli et al. 

As per claims 1 and 11: Liu shows:
	A system comprising (Liu: [0009]): 
	a database including data on jobs and skills (Liu: [0026]-[0029]); 
	a processor (Liu: [0026]-[0029]); and 
	an application executed by the processor, the application configured to (Liu: [0026]-[0029]):
	A method for generating a quote for a team or service (Liu: [0010]), the method comprising: 
	receiving, via an online interface, qualification information required for either a team or a service in need (Liu: [0038]: job opening requirements (JOR) data); 
	identifying at least one match between the qualification information and data in a database including data on jobs and skills (Liu: [0052]: perform training is to utilize all features in a single machine learning algorithm, such as a neural network algorithm, to perform training and obtain a predictive model. For example, the features may include (1) years of work experience, (2) years stayed in current/last job position, (3) distance to the location of the job post, (4) number of skills matched with the job description, (5) frequency of job changes in the past 10 years, (6) education level, (7) or other resume features that are common to the training resume data.); 
	processing the qualification information (Liu: [0052]: perform training is to utilize all features in a single machine learning algorithm, such as a neural network algorithm, to perform training and obtain a predictive model. For example, the features may include (1) years of work experience, (2) years stayed in current/last job position, (3) distance to the location of the job post, (4) number of skills matched with the job description, (5) frequency of job changes in the past 10 years, (6) education level, (7) or other resume features that are common to the training resume data.); and 
	Regarding the claim limitation below:
	“generating a quote for the at least one match for the team or service based on the processed qualification information.”
	Even though Liu shows accounting for compensation details for an employee that matches the skills and qualification requirements for the job (see at least [0045]). 	Liu does not show the actual pricing information and as such does not show “generating a quote”.
	Reference Carnicelli shows “generating a quote” (at least in Fig. 11, # 1102, and [0065]-[0067]: pricing screen). 
Reference Liu and Reference Carnicelli are analogous prior art to the claimed invention because the references generally relate to field of talent or hiring management. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar talent and hiring management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Liu in view of Reference Carnicelli, the results of the combination were predictable (MPEP 2143 A).

As per claims 2 and 12: References Liu in view of Carnicelli show:
	wherein the reception of the qualification information, the identification of the at least one match, the processing of the qualification information, and the generation of the quote are conducted without human intervention.
	Liu: [0052]: perform training is to utilize all features in a single machine learning algorithm, such as a neural network algorithm, to perform training and obtain a predictive model. For example, the features may include (1) years of work experience, (2) years stayed in current/last job position, (3) distance to the location of the job post, (4) number of skills matched with the job description, (5) frequency of job changes in the past 10 years, (6) education level, (7) or other resume features that are common to the training resume data.
	Even though Liu shows accounting for compensation details for an employee that matches the skills and qualification requirements for the job (see at least [0045]). 	Liu does not show the actual pricing information and as such does not show “generating a quote”.
	Reference Carnicelli shows “generating a quote” (at least in Fig. 11, # 1102, and [0065]-[0067]: pricing screen). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 

As per claims 3 and 13: References Liu in view of Carnicelli show:
	the method further comprising: displaying the quote in a display interface.
	Even though Liu shows accounting for compensation details for an employee that matches the skills and qualification requirements for the job (see at least [0045]). 	Liu does not show the actual pricing information and as such does not show “generating a quote”.
	Reference Carnicelli shows “generating a quote” (at least in Fig. 11, # 1102, and [0065]-[0067]: pricing screen). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 

As per claims 4 and 14: References Liu in view of Carnicelli show:
	the method further comprising: estimating a next available start time for the team or service at least based on the processed qualification information.
	Reference Liu does not explicitly show “next available start time”. Reference Carnicelli shows employee availability and start date at least in [0072].
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 

As per claims 5 and 15: References Liu in view of Carnicelli show:
	wherein the database is a structured database of skills and job titles, which includes descriptive or indicative data to be used for further processing (Liu shows the above limitation in at least [0027], [0045]-[0047], [0059].
	
As per claims 6 and 16: References Liu in view of Carnicelli show:
	wherein the generation of the quote for the at least one match is conducted using selected qualification information and corresponding data from the database.
	Even though Liu shows accounting for compensation details for an employee that matches the skills and qualification requirements for the job (see at least [0045]). 	Liu does not show the actual pricing information and as such does not show “generating a quote”.
	Reference Carnicelli shows “generating a quote” (at least in Fig. 11, # 1102, and [0065]-[0067]: pricing screen). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 

As per claims 7 and 17: References Liu in view of Carnicelli show:
	wherein the qualification information of the team includes a job title or a skill, a language, an experience level, a number of candidates, and an engagement period, and the qualification information of the service includes a job title, a skill, a language, an experience level, or a number of candidates (Liu shows job title, education, skill requirements, work experience at least in [0033], [0038]).

As per claims 8 and 18: References Liu in view of Carnicelli show:
	the method further comprising: displaying a degree of correlation between at least two matches using an algorithm.
	Even though Liu shows comparing and matching, Liu does not explicitly show the ability to determine a degree or level of match. Carnicelli shows match scores which show the level or degree of match between the job requirements and the skills presented by the applicants ([0043]-[0050]) and deviations [0051]. 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 

As per claims 9 and 19: References Liu in view of Carnicelli show:
	the method further comprising: by way of the algorithm, suggesting other qualification information records that have higher correlation with matched data than the qualification information.
	Even though Liu shows comparing and matching, Liu does not explicitly show the ability to determine a degree or level of match. Carnicelli shows match scores which show the level or degree of match between the job requirements and the skills presented by the applicants ([0043]-[0050]) and deviations [0051]. 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 

As per claims 10 and 20: References Liu in view of Carnicelli show:
	wherein the team includes a plurality of groups, each group having a different set of the qualification information, the method further comprising: generating a quote for the each group.
	Even though Liu shows accounting for compensation details for an employee that matches the skills and qualification requirements for the job (see at least [0045]). 	Liu does not show the actual pricing information and as such does not show “generating a quote”.
	Reference Carnicelli shows “generating a quote” (at least in Fig. 11, # 1102, and [0065]-[0067]: pricing screen). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Carnicelli, particularly [0065]-[0067]: pricing screen, in the disclosure of Reference Liu, particularly in the accounting for compensation details for an employee [0045] in order to provide for a system that allows designating shift type 1302, type of employment 1304, compensation 1306, pay range 1308, whether the position is a management position 1310, whether the position requires experience 1312, whether benefits are provided 1314, etc as taught by Reference Carnicelli (see at least in [0067]) so that the process of talent or hiring management can be made more efficient and effective. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
A. Mohamed, W. Bagawathinathan, U. Iqbal, S. Shamrath and A. Jayakody, "Smart Talents Recruiter - Resume Ranking and Recommendation System," 2018 IEEE International Conference on Information and Automation for Sustainability (ICIAfS), 2018, pp. 1-5, doi: 10.1109/ICIAFS.2018.8913392. https://ieeexplore.ieee.org/document/8913392
This reference is concerned with Smart Applicant Ranker which is a candidate recommendation tool designed to supervise recruiters while they input their job requirements into the system. This system is designed using Ontology where we can compare the resume models with the given job requirements to match the best comparable candidates. Two ranking algorithms are underlined in this system which will be invoked to assign a ranking point to the recommended candidates against the other candidates on the recommendation pool. The Smart Applicant Ranker system will be kept in a Semantic Web approach that provides IT recruitment firms to seek experts in an efficient way.
Foreign Reference:
(WO2013165923A1) Bonmassar et al. 
This reference is concerned with a recruiting service that generates profiles of software developers having specific skills. Public code repositories are examined to identify projects of software developers. The projects are analyzed to estimate the number of years of experience a software developer has with an individual language and determine a score with respect to other developers. Social media information and a messaging link may also be provided with each profile. A graphical user interface for displaying the information is disclosed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624